           Case 1:18-cv-01172-JLT Document 25 Filed 06/25/20 Page 1 of 1


1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARLENE DODSON,                                )   Case No.: 1:18-cv-01172 - JLT
                                                    )
12                  Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES AND
                                                    )   COSTS PURSUANT TO THE EQUAL ACCESS
13          v.                                      )   TO JUSTICE ACT
                                                    )
14   ANDREW SAUL,                                   )   (Doc. 24)
     Commissioner of Social Security,               )
15                                                  )
                    Defendant.                      )
16                                                  )
17          Marlene Dodson and Andrew Saul, Commissioner of Social Security, stipulated for the payment
18   of attorney’s fees and costs pursuant to the Equal Access to Justice Act, 28 U.S.C. § 2412(d). (Doc. 24)
19   Subject to the terms of the stipulation, the Court ORDERS fees and costs in the total amount of
20   $9,050.00 are AWARDED to Marlene Dodson.
21
22   IT IS SO ORDERED.
23
        Dated:     June 24, 2020                              /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
